                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                      NO. 7:19-CR-130-lD


  UNITED STATES OF AMERICA

      v.                                                                   ORDER

  JORGE ZAPATA


       On motion of the Defendant, Jorge Zapata, and for good cause shown, it is hereby

ORDERED that the Motion at Docket Entry #4 7 be sealed until further notice by this Court, except

that copies may be provided to the Assistanti United States Attorney and Counsel for the Defendant.

       IT IS SO ORDERED.

       This JL day of August, 2020.



                                      J As C. DEVER III
                                      United States District Judge




           Case 7:19-cr-00130-D Document 49 Filed 08/06/20 Page 1 of 1
